Bboyles, J.
1. There is no provision of law for the amendment of a petition for certiorari (Singer v. Walker, 77 Ga. 649; Western & Atlantic R. Co. v. Jackson, 81 Ga. 478, 8 S. E. 209; Neal v. Neal, 122 Ga. 804, 50 S. E. 929; Landrum v. Moss, 1 Ga. App. 216, 57 S. E. 965), or for amending the pauper’s affidavit made, in lieu of the statutory bond, to obtain a writ of certiorari. Simpkins v. Johnson, 3 Ga. App. 437 (60 S. E. 202).
(a) Section 5708 of the Civil Code of 1910, which provides that “where material words are omitted by accident or mistake in an affidavit to appeal in forma pauperis, such omission is amendable,” does not apply to a pauper’s affidavit made in a certiorari case. Simpkins v. Johnson, supra.
(b) A writ of certiorari is void, and can not be amended,^ where the pauper’s affidavit made to obtain the writ uses the conjunctive “and,” instead of the disjunctive “or,” in violation of section 5187 of the Civil Code. Simpkins v. Johnson, supra.
2. Under the foregoing ruling the judge of the superior court did not err in disallowing the proffered amendment- to the pauper’s affidavit attached to the petition for certiorari, or in thereafter overruling the certiorari. • Judgment affirmed.
Certiorari; from Floyd superior court — Judge Wright. December 22, 1915.
Eubanlcs & Mebane, for plaintiff in error.
Hams & Harris, contra.